Case 3:15-cv-00675-JBA Document 1127 Filed 03/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

UNITED STATES SECURITIES AND

EXCHANGE COMMISSION, No. 3:15-CV-00675 (JBA)
Plaintiff,
V.
IFTIKAR AHMED,

Defendant, and

IFTIKAR ALI AHMED SOLE PROP;

J-CUBED DOMAINS, LLC;

SHALINI AHMED; SHALINI AHMED 2014
GRANTOR RETAINED ANNUITY TRUST;
DIYA HOLDINGS LLC;

DIYA REAL HOLDINGS, LLC;

LI. 1, a minor child, by and through his next friends
IFTIKAR and SHALINI AHMED, his parents;

LI. 2, a minor child, by and through his next friends
IFTIKAR and SHALINI AHMED, his parents; and
L.L. 3, a minor child, by and through his next friends
IFTIKAR and SHALINI AHMED, his parents,
ORDER ON CONSENT

Relief Defendants.

Vee” Nowe Nec Nee Nee Nee See See Ne ee ee ee ee ee eee ee ee ee ee ee” ee Se Se”

 

WHEREAS on August 12, 2015, the Court entered a preliminary injunction freezing
assets of defendant Iftikar Ahmed and various Relief Defendants (ECF No. 113);

WHEREAS a release of funds is necessary to pay for the insurance premiums in
connection with an insurance policy to cover Relief Defendants’ home at 505 North Street,
Greenwich, Connecticut; and

WHEREAS plaintiff United States Securities and Exchange Commission (the

“Commission”), defendant Iftikar Ahmed, and the Receiver have consented to the Motion;

1 of 2
Case 3:15-cv-00675-JBA Document 1127 Filed 03/26/19 Page 2 of 2

Upon consent, IT IS HEREBY ORDERED that the Court’s Asset Freeze Order dated
August 12, 2015, as modified by the Endorsement Order dated February 19, 2016, is further
modified as follows:

1. Funds in the amount of $14,018.00, held in the account of Shalini Ahmed ending
x7540 at Fidelity Investments are released from the Court’s Asset Freeze Order
for the payment of insurance premiums to AIG. Payment shall be made by wire
transfer from Fidelity to the AIG Private Client Group.

2. The Commission is directed to use all practical and reasonable efforts to ensure

that all relief specified herein is effectuated promptly.

IT IS SO ORDERED THIS 25 day of March, 2019
a /

f

\ S — ~~~ ——

“st =: if
safe Bond Arterton, U.S.D.J.

2 of 2
